Title: From James Madison to Archibald Stuart, 1 September 1793
From: Madison, James
To: Stuart, Archibald


Dear SirSepr 1. 1793
Being well persuaded of your attachment to the public good, I make no apology for mentioning to you a few circumstances which I conceive to be deeply connected with it. It appears by accounts recd. by Col: Monroe & myself from Mr Jefferson, as well as by the face of the late Newspapers that a variance of a very serious nature has taken place between the federal Executive and Mr. Genet the French Minister. From whatever causes it may have particularly resulted, and whatever blame may belong to the latter, the event will give great pain to all the enlightened friends of those principles of liberty on which the American & French Revolutions are founded, & of that sound policy which ought to maintain the connection between the two countries. Unfortunately this character is not due to every description of persons among us. There are some who dislike republican Government. There are others who dislike the connection with France. And there are others misled by the influence of both. From those quarters attempts are already issuing to make the worst instead of the best of the event, to turn the public sensation with respect to Genet against the French Nation, to give the same turn to the public veneration for the President to produce by these means an animosity between America & France, as the hopeful source of a dissolution of their political & commercial union, of a consequent connection with G. B. and under her auspices, of a gradual approximation towards her Form of Government. In this state of things Is it not the duty of all good citizens to deliberate on the best steps that can be taken for defeating the mischief? And can there be any doubt that a true and authentic expression of the sense of the people will be the most effectual as well as the most proper antidote that can be applied? It is as little doubtful in my opinion what the sense of the people is. They are attached to the Constitution. They are attached to the President. They are attached to the French Nation and Revolution. They are attached to peace as long as it can be honorably preserved. They are averse to Monarchy. And to a political connection with that of Great Britain, and will readily protest against any known or supposed designs that may have this change in their situation for their object. Why then can not the sense of the people be collected on these points, by the agency of temperate & respectable men who have the opportunity of meeting them. This is the more requisite in the Country at large at present, as the voice of particular places distinguished by particular interests & opinion may otherwise, be mistaken for that of the nation, and every hope be thence cut off, of preserving the esteem & affection as yet existing between the French & the American people. A great deal might be said on this subject. To you a very little will suffice: and the less as you will learn from Col: Monroe all the particulars which may explain the ground of what I have taken the liberty of suggesting. I shall only therefore add my request that you will consider this letter as entirely Confidential, and as a proof of the esteem & regard with which I am Dear [Sir] Your sincere friend & Hble servt.
Js. Madison Jr
